Citation Nr: 1144090	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-25 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids. 

2.  Entitlement to service connection for a temporomandibular joint (TMJ) disorder, to include as secondary to service-connected obstructive sleep apnea and/or sinusitis. 


REPRESENTATION

Appellant represented by:	Ms. Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1977 to July 1977 and from January 1981 to July 2000. 

These matters come to the Board of Veterans' Appeals (Board) from a May 2011 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed a Joint Motion for Remand, vacated a June 2010 Board decision denying entitlement to service connection for TMJ disorder and entitlement to a compensable evaluation for hemorrhoids, and remanded these matters for actions complying with the Joint Motion for Remand.  

As a matter of background, these matters were initially before the Board on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Togus, Maine (RO), which denied the benefits sought.  The Board denied the claims in June 2010.  The Veteran appealed this denial, giving rise to the Joint Motion for Remand and Court Order that have returned the matter to the Board.  

The issue of entitlement to service connection for TMJ disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the March 2007 claim for increase, the Veteran's service-connected internal hemorrhoids have been described as mild or medium in size and they have resulted in recurrent episodes of rectal bleeding.  Redundant tissue is shown on one examination report and another examiner indicated that the hemorrhoids are not reducible.  The hemorrhoids have never been described as large or thrombotic, and they do not cause secondary anemia or fissures. 


CONCLUSION OF LAW

Disability due to the Veteran's hemorrhoid more nearly approximates the criteria for a 10 percent evaluation, and a 10 percent rating, but no higher, is in order.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in July 2008 that addressed the notice elements concerning his increased rating claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the VCAA duty to notify was fully satisfied as to the Veteran's claims.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with medical examinations in July 2007, in September 2008 and in April 2009, in which the examiner addressed the severity of the Veteran's hemorrhoid disability.  The examinations are accordingly fully adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

The Veteran seeks a compensable rating for hemorrhoids.  He asserts that the symptomatology manifested by his hemorrhoid disability is more severe than the criteria reflected by a noncompensable evaluation. 

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's primary focus is upon the current level of the Veteran's disability.  This will include a review of medical and lay evidence of recording beginning one year prior to the time Veteran requested an increase rating.  That being said, VA will also review the history of the Veteran's disability in order to ensure that the decision regarding the current disability rating accounts for all the prior treatment and the severity of the disorder.   Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

The Veteran's disability is currently assigned a noncompensable rating under the set of criteria applicable for rating hemorrhoids, found at 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under the criteria found at Diagnostic Code 7336, a noncompensable evaluation is warranted for mild or moderate hemorrhoids.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A higher disability rating of 20 percent is warranted for hemorrhoids with persistent bleeding and secondary anemia or fissures

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

In this case, the Veteran seeks a compensable evaluation for his hemorrhoids.  He asserts that his disability manifested by recurrent rectal bleeding, pain, gas, heartburn, constipation and diarrhea reflects more serious symptomatology than represented by the criteria for a noncompensable rating.  The Board agrees. 

The severity of the Veteran's hemorrhoids was evaluated in three VA examinations during the period under appeal.  See VA examination reports dated July 2007, September 2008 and April 2009.  These examination reports show the Veteran has recurrent mild to medium sized internal hemorrhoids that cause recurrent episodes of rectal bleeding.  Medical history noted a hemorrhoidectomy in 2003.  On VA examination in July 2007, the examiner  noted redundant hemorrhoid tissue, but noted that the hemorrhoids were reducible.  The report of an April 2008 private colonoscopy revealed finding of small internal hemorrhoids, however the September 2008 VA examiner did not observe any hemorrhoids on physical examination.  The April 2009 VA examiner indicated that the Veteran's hemorrhoids were "not reducible," but that there was no evidence of redundant hemorrhoid tissue.  There are no findings of anemia, fissures, large hemorrhoids or thrombotic hemorrhoids shown in any of the VA examinations.  

Collectively, the evidence of record shows that Veteran's disability is manifested by medium size internal hemorrhoids that cause recurrent episodes of rectal bleeding, pain, gas, and heartburn and a medical history of hemorrhoidectomy.  Although no hemorrhoids were observed by the September 2008 VA examiner, both the July 2007 and April 2009 VA examiners observed evidence of medium sized internal hemorrhoids.  The July 2007 VA examiner observed evidence of redundant hemorrhoid tissue and the September 2008 VA examiner observed evidence of irreducible hemorrhoids.  In addition, the Veteran has consistently complained of recurrent rectal bleeding and pain throughout the entire period under appeal.  The Board finds that the symptomatology associated with the Veteran's hemorrhoid disability comprises more than mild or moderate symptoms, and therefore, the evidence of record more closely approximates the symptomatology associated with a 10 percent rating under Diagnostic Code 7336.  See 38 C.F.R. § 4.114. 

At no point does the evidence of record show the Veteran's hemorrhoids disability involves secondary anemia or fissures.  Although the Veteran has consistently complained of recurrent episodes of rectal bleeding, there is no objective finds of persistent rectal bleeding with secondary anemia or fissures.  As such, according to the relevant diagnostic criteria, the identified symptomatology warrants no greater than the 10 percent rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board has considered the Veteran's assertion that his disability is manifested by symptoms that are more serious.  There is, however, no objective medical evidence to support such an assertion, and the Board finds that the probative value of these assertions to be overcome by the more objective negative clinical evidence, in particularly the reports from the VA rectal examinations cited above.  See Francisco v. Brown, 7 Vet. App. at 55 (1994).  The current medical evidence does not reflect the criteria associated with a higher evaluation under Diagnostic Code 7336.  As noted above, at no point does the medical evidence of record show objective findings of persistent bleeding with secondary anemia or fissures associated with the Veteran's hemorrhoid disability.  Clearly, a rating in excess of 10 percent for the service-connected hemorrhoids is not warranted.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.  There is no current basis for assignment of an evaluation higher than 10 percent; staged ratings are not warranted.  See Hart, 21 Vet. App. at 505.

In sum, the record shows that disability due to hemorrhoids warrants a 10 percent evaluation, and no higher, during the entire period under appeal.  The record does not show that the Veteran's hemorrhoids disability required frequent periods of hospitalization or has caused a significant effect on his occupation.  See the report of the April 2009 VA examination.  This case does not present "exceptional" circumstances, and, as the Veteran's symptomatology is appropriately addressed by the 10 percent rating assigned, the Rating Schedule is adequate.  Accordingly, the Board concludes that consideration of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not warranted for the Veteran's hemorrhoids.

The Board also finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his hemorrhoid disability has resulted in a unique disability that is not addressed by the rating criteria.  As his symptoms are contemplated by the rating schedule, referral for extraschedular consideration is not appropriate here.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

Finally, a request for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not show (nor has the Veteran asserted) that symptomatology due to hemorrhoids affects his ability to work.  A TDIU claim is accordingly not raised in conjunction with this issue.  Id.  


ORDER

A  10 percent evaluation, and no higher, for hemorrhoids is granted.






REMAND

The Veteran seeks service connection for TMJ disorder, to include as secondary to his service-connected chronic sleep apnea and sinusitis.  The Veteran reports that he has experienced facial pain for the past twenty years (which would make the reported date of onset during his second period of service).  

As noted above, the matter of entitlement to service connection for TMJ disorder was remanded by the Court for action in compliance with the instructions in the Joint Motion for Remand.  The Board finds that that additional development is necessary prior to adjudication of the matter.  In particular, a remand is needed to obtain a medical opinion on whether the Veteran has any TMJ disorder that was caused or aggravated by his service-connected chronic sleep apnea and/or sinusitis

A disability that is proximately due to, the result of, or aggravated by a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board notes that the Court in Allen v. Brown, supra, has stated that the definition of "aggravation" of pre-existing injury or disease for VA purposes is the same one utilized when analyzing a claim of whether a nonservice-connected disorder has been aggravated by a service-connected disability subsequent to service.  Id.   A injury or disease will be considered to have been "aggravated" by a service-connected disability where there is an increase in disorder, unless there is a specific finding that the increase in disorder is due to the natural progress of the disease.  See 38 C.F.R. § 3.306.  

Here, the record contains the report of a September 2008 VA examination with a May 2009 addendum.  Collectively, this records show that based on the findings from the clinical examination, the examiner found that the Veteran had normal left and right TMJs, but that he had myalgia or chronic myositis due to excessive clenching and night grinding.  In the September 2008 VA examination report, the examiner stated that the "primary cause of the [Veteran's] grinding could not be definitely determined, but common contributing factors are mental stress and pain in other parts of the body, both of which the [Veteran] has."  In the May 2009 addendum, after a review of the claims folder, the examiner noted the service dental records did not reveal any TMJ disorders associated with problems mentioned in the treatment records.  The examiner noted that all service dental examination reports indicated normal TMJs.  The examiner also noted that there were no significant changes observed between the dental x-rays taken in service and those taken during the 2009 examination.  

The VA examiner provided a medical opinion that clearly rules out the onset of any current TMJ disorder during the Veteran's period of service.  The examiner, however, failed to address whether any current TMJ disorder was caused or aggravated by his service-connected obstructive sleep apnea and/or sinusitis.  

It is pertinent that the VA examiner concluded that the current TMJ disorder was secondary to excessive clenching and night grinding, and the examiner further concluded that some contributing factors to the Veteran's grinding and clenching were mental stress and physical pain in other parts of the body.  It is unclear whether any of the physical pain resulting in grinding and clenching of the jaw  could be attributed to the Veteran's service-connected chronic sleep apnea and/or sinusitis. 

It is not necessary that the primary cause of the Veteran's grinding and clenching be specifically identified.  Rather, what is required is a medical opinion on whether the Veteran's grinding is proximately due to or the result of his service-connected disability.  

Further, the VA examiner's statement that he could not definitely determine the primary cause of the Veteran's grinding and clenching is speculative in nature, and without any further explanation for such an opinion, is inadequate.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010)(holding that before VA can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion).   

The Board finds that a new VA examination would be beneficial in this case to obtain a clear medical opinion as to the likelihood that any current TMJ-related disorder is proximately due to or aggravated by the Veteran's service-connected obstructive sleep apnea and/or sinusitis.  Allen v. Brown, supra.  In so doing, the examiner should provide a statement that makes sense of any conflicting or confusing medical evidence of record, and the examiner should provide rationale in support of any opinion rendered.  In this regard, the VA examiner is asked to discuss each of the findings and conclusions in the previous medical opinion and any other pertinent medical nexus evidence.  

Prior to any examination, VA should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any outstanding records of pertinent VA or private treatment identified by the Veteran.

2. The RO/AMC should then schedule the Veteran for a VA examination, with the appropriate specialist, to obtain a medical opinion as to the likelihood that any current TMJ-related disorder was caused by or aggravated (permanently worsened) by the service-connected obstructive sleep apnea and/or sinusitis.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

It is then requested that the VA examiner identify the nature of any current TMJ-related disorder and provide a medical opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed disorder is caused by or aggravated by service-connected obstructive sleep apnea and/or sinusitis.  

For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  The VA examiner should consider and discuss the findings and conclusions contained in the previous VA examination report, as well as, any other pertinent medical nexus evidence of record.   
A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

3. After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period for the Veteran to respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The Board will take this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


